DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 05/09/2022.  Claims 1-2, 9-10, and 17 have been amended. Therefore, claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 9 are directed to a machine (consisting of parts, or of certain devices and combination of devices) and a process (a series of acts or steps) – see claim 17. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 9 and 17 recites:
“aid a user in making a decision to allow for a first input by the user and at least one second input by an adviser”, “receive from the user a defined decision criterion requiring advice in the first input”, “transmit the user defined decision criteria”, “transmit the user defined decision criteria to the advisor”, “receive from the advisor an advisor feedback in the at least one second input”, “transmit the advisor feedback”, “execute a command to utilize an algorithm to rank feedback and provide a readable summary”, “wherein the algorithm provides an expected value in the form of a numerical value to establish a quantitative rating”, “transmit the readable summary to the user including the quantitative rating”, “receive from the user a decision and an advisor rating”, “transmit the decision” and “transmit the advisor rating”
The limitations above demonstrate independent claim 1 are directed toward the abstract idea of aiding a user in making a decision including a series of steps a user follows to request and receive feedback from an advisor. The series of steps involve receiving feedback from the advisor, scoring the feedback from the advisor, and allowing the user to select a decision and rate the advisor encompass a commercial interaction, (i.e., marketing or sales activities and business relations) and managing personal behavior or relationships or interactions between people (i.e., social activities, teaching, and following rules or instructions).
The Applicant’s Specification ¶ [0004] emphasizes this invention relates generally to an improved system and method to aid a user in decision making. The system and method is generally hosted on an electronic device to enable collaboration between a decision maker and multiple advisors allowing the decision maker to select the best option for a particular decision. Further, the system and method of the present disclosure enables an efficient qualitative summary of inputs from multiple advisors and quantitative algorithms for consolidating these inputs to aid the decision maker in determining their best option for a given decision. Advisors are selected from a virtual marketplace or selected by the user from the user's personal network of associates. Advisors can sign up to participate in a virtual marketplace hosted by the system. This enables a new "free" market for any advice services whether business, education, public, and service, etc.

As such, the limitations describe scoring feedback from an advisor and allowing the user to select a decision and rate the advisor which are marketing activities and business relations that occur within the marketplace and can be reasonably characterized as a commercial interaction.  Similarly, the series of steps describe managing the personal behavior and interactions between the user and advisor which are activities that fall within the certain methods of organizing human activity grouping of abstract ideas. Therefore, all of these limitations recited in claims 1, 9, and 17 are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a decision module executable by a processor”, “a server comprising a central processing unit and a memory”, “a decision definition database”, “an advisor feedback database”, “a decision setup database”, “an advisor marketplace database” – see claim 1, “a first remote computing device having a memory and a processing unit”, “at least one second remote computing device having a memory and a processing unit” – see claim 9, “a first electronic device”, “at least one second electronic device” – see claim 17, is/are a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
 7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “a system”, “a decision module executable by a processor”, “a server comprising a central processing unit and a memory”, “a decision definition database”, “an advisor feedback database”, “a decision setup database”, “an advisor marketplace database” – see claim 1, “a first remote computing device having a memory and a processing unit”, “at least one second remote computing device having a memory and a processing unit” – see claim 9, “a first electronic device”, “at least one second electronic device” – see claim 17 amount to no more than mere instructions to implement an abstract idea and using computer components to implement the abstract idea. The use of generic computer components to implement the abstract idea does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. Therefore, the claims are not patent eligible.
9.	Claims 2-8, 10-16, and 18-20 are dependent of claims 1, 9, and 17.  Regarding claims 2 and 10, these claims describe receiving an alternate input, however, the remaining limitations describe the same judicial exception recited in the independent claims which does not change the analysis. Regarding claims 3-8, 11-16, these claims further indicate a field of use or technological environment in which to apply the judicial exception (i.e., a cloud, a remote location, openly accessible, a second server and controlled by an enterprise, selectively closed, a second enterprise), as discussed in MPEP 2106.05 (h). Claims 18 and 19 recite the additional elements is/are a mobile phone, however, mere recitation of concrete or tangible components is not an inventive concept, as discussed in MPEP 2106.05 (b). Claim 20 recites the input includes an alternate decision criterion which further embellishes the abstract idea by merely describing the information/or data recited by the judicial exception.   As such, the claims do not add anything beyond the abstract idea. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (10,510,449) in view of Yang (2003/0208514).

With respect to claims 1 and 9, Reicher discloses 
a system to aid a user of the system in making a decision (cols. 2-3:58-22: discloses an expert opinion crowdsourcing system that may enable a person seeking an opinion to efficiently access experts who may provide such opinions.),
 the system (See Figs. 2A-2B) comprising: 
a first remote computing device (col. 12:8-34: discloses a case submitter computing device 110) having a memory and a processing unit (col. 12:8-34: discloses a processor 181 and storage 182), the first remote computing device accessible to the user (col. 12:8-34: discloses the case submitter computing device may be used by a submitter to communicate a case and/or case information) and configured for generating a first input (col. 12:8-34: discloses case information including medical information and/or various medical data.);
at least one second remote computing device (cols. 13-14:44-5: discloses expert reader computing device) having a memory and a processing unit (cols. 13-14:44-5: discloses a processor 181b and storage 182b), the at least one second remote computing device accessible to at least one advisor (cols. 13-14:44-5: discloses the expert reader computing device 120 may be used by an expert) and configured for generating at least one second input (cols. 13-14:44-5: discloses expert creating a report of his opinion.); 
a decision module executable by a processor (cols. 12-13:51-29: discloses a crowdsourcing server software module 101 and a processor 181a) configured to allow for a first input by the user (cols. 12-13:51-29: discloses receive case information from submitters) and at least one second input by an adviser (cols. 12-13:51-29: discloses receive reports from experts.); and 
a server comprising a central processing unit and a memory (cols. 12-13:51-29: discloses crowdsourcing server 100, a processor, a random-access memory and/or storage 182a), 
the server hosting the decision module and programmed to (cols. 12-13:51-29: discloses crowdsourcing server software module may be executed by the processor and cause the crowdsourcing server to): 
receive from the user a defined decision criterion requiring advice in the first input (Fig. 2A, cols.5-6:25-26, col. 7:24-37, cols. 12-13:51-29: discloses a submitter may provide criteria or characteristics related to a case submission.); 
transmit the user defined decision criteria to a decision definition database (col. 12-13:8-29: discloses providing submitter and case information including characteristics to the crowdsourcing server.  The crowdsourcing server 100 may communicate with submitter database 103 which holds information related to submitters.); 
transmit the user defined decision criteria to the advisor (col. 7:53-58: discloses the system may communicate the case to matching experts.  col. 10:11-19: discloses the system may communicate the case to one or more determined experts. col. 17:19-22: discloses the crowdsourcing server may be configured to automatically communicate cases where the characteristics of a case match the characteristics such as expertise of the expert. Fig. 9: discloses a submitter may submit a case to the crowdsourcing server and the case may be communicated to a number of experts.);
receive from the advisor an advisor feedback in the at least one second input (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts that received the case may create reports in accordance with the case information and/or specification.); 
transmit the advisor feedback to an advisor feedback database (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts may communicate the reports to the system. col. 13:12-20: discloses the crowdsourcing server may communicate with medical exam database 105 which may hold information related to reports of experts related to submitted cases.); 
execute a command to utilize an algorithm to rank feedback (cols. 4-8:51-5, cols. 22-23:42-8: discloses applying a rating to each of the reports…based on votes received by the crowdsourcing server experts may receive points based on the ratings of their report.  These points may be used to determine a “best” or “winner” report or diagnosis which may be made available to the submitter.) and provide a readable summary  (cols. 4-8:51-5, cols. 22-23:42-8: discloses the crowdsourcing server may generate a composite report 670 which may include results of the voting and/or the various reports generated by experts.); 
transmit the readable summary to the user including the rating (col. 8:4-20, col. 23:1-8: discloses the system may communicate the reports to the submitter.  The rating may be made available to submitters who may use it for selection of experts for additional case submissions.); 
receive from the user a decision and an advisor rating (col. 8:4-20, col. 23:1-8: discloses the submitter may evaluate various reports and select a preferred report.  The submitter may provide feedback to the system based on the quality of reports. Such feedback may be used by the system to score and/or rate various experts from whom reports were received.); 
transmit the decision to a decision setup database (col. 13:12-19: discloses the crowdsourcing server may communicate with medical exam database 105 which holds information related to cases submitted.); and 
transmit the advisor rating to an advisor marketplace database (col. 13:12-19: discloses the crowdsourcing server may communicate with expert database which holds information related to experts.).
Reicher does not explicitly disclose the limitation of wherein the algorithm provides an expected value in the form of a numerical value to establish a quantitative rating; However, Yang is within the same field of endeavor as the claimed invention and is related to methods and apparatus for decision making. (¶ 0002)
wherein the algorithm provides an expected value in the form of a numerical value to establish a quantitative rating (¶ 0137-0141: discloses there may be occasions where distributed descriptions are not directly comparable to show the difference between two assessments.  In such circumstances it is desirable to generate numerical values equivalent to the distributed assessment. The present invention introduces the concept of expected utility to define a value.  If all assessments are complete and precise then the expected utility is calculated and can be used for ranking alternatives. Three values are defined to characterize a distributed assessment, namely the minimum, maximum, and average utilities. The maximum, minimum, and average utilities are given by Umax, Umin, Uavg, which are the best possible, worst possible, and average performance indicators in terms of utility values respectively.);
Accordingly, the state of the art in the Yang reference suggests the concept of using expected utility values which serves as an algorithm for ranking alternatives was known in the prior art and there was a need for using expected utility values previously in the industry to numerically show the difference between assessments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include the ranking techniques of Yang to achieve the claimed invention. As disclosed by Yang, the motivation for the combination would have been to implement the numerical ranking techniques for better comparison of alternatives in view of express suggestions in Yang. (¶ 0137)

With respect to claims 2 and 10, Reicher discloses 
a system, wherein the server is programmed to: 
receive an alternative from the user in the first input (col. 16:2-36: discloses the submitter may be a patient that may be submitting his/her information in order to get an opinion or reading such as a second, third or fourth among others.  The patient may be submitting an exam that has already been read for another opinion.);
transmit the alternative to an alternative definition database (col. 13:12-19: discloses the crowdsourcing server may communicate with medical exam database 105 which holds information related to cases submitted.);
transmit the alternative to the advisor (col. 17:19-28: discloses the crowdsourcing server automatically communicates cases where the characteristics of a case match the characteristics of the expert.); 
receive from the advisor an advisor suggested alternative in the at least one second input (col. 20:45-51: discloses experts each provide reports back to the crowdsourcing server.); 
transmit the advisor suggested alternative to an advisor suggested alternatives database (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts may communicate the reports to the system. col. 13:12-20: discloses the crowdsourcing server may communicate with medical exam database 105 which may hold information related to reports of experts related to submitted cases.); and 
execute a command to provide the advisor suggested alternative in the readable summary. (col. 16:2-32 and col. 20:45-51: discloses the crowdsourcing server automatically communicates reports to the submitter or makes the reports available to the submitter…the patient submitting the exam that has already been read for another opinion.  Submitter may be unsure of a particular diagnosis and may desire other opinions in order to increase the likelihood that the radiologists’ final report is accurate.)
Reicher does not explicitly disclose the limitation of wherein the algorithm provides an expected value in the form of a numerical value to establish a quantitative rating of the alternative;
However, Yang discloses:
wherein the algorithm provides an expected value in the form of a numerical value to establish a quantitative rating of the alternative; (¶ 0137-0141: discloses there may be occasions where distributed descriptions are not directly comparable to show the difference between two assessments.  In such circumstances it is desirable to generate numerical values equivalent to the distributed assessment. The present invention introduces the concept of expected utility to define a value.  If all assessments are complete and precise then the expected utility is calculated and can be used for ranking alternatives. Three values are defined to characterize a distributed assessment, namely the minimum, maximum, and average utilities. The maximum, minimum, and average utilities are given by Umax, Umin, Uavg, which are the best possible, worst possible, and average performance indicators in terms of utility values respectively.);
Accordingly, the state of the art in the Yang reference suggests the concept of using expected utility values which serves as an algorithm for ranking alternatives was known in the prior art and there was a need for using expected utility values previously in the industry to numerically show the difference between assessments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include the ranking techniques of Yang to achieve the claimed invention. As disclosed by Yang, the motivation for the combination would have been to implement the numerical ranking techniques for better comparison of alternatives in view of express suggestions in Yang. (¶ 0137)

With respect to claims 3 and 11, the combination of Reicher and Yang discloses a system, 
wherein the system is provided in a cloud (cols. 11-12:53-8, col. 13:1-11: Reicher discloses the system includes case submitter computing device 110, a crowdsourcing server 100, and an expert reader computing device 120 in communication with the internet.) and accessible from a remote location. (cols. 11-12:53-8, col. 13:1-11, 41-43: Reicher discloses the crowdsourcing server 100 may be remotely located such that it may access one or more data structures via the network.)

With respect to claims 4 and 12, the combination of Reicher and Yang discloses a system, 
wherein the system is openly accessible to both the user and the advisor. (abstract, cols. 2-3:58-22: Reicher discloses the expert opinion crowdsourcing system may enable a person seeking an opinion to efficiently access experts or “other persons” who may provide such opinions.)  

With respect to claims 5 and 13, the combination of Reicher and Yang discloses a system, 
wherein the advisor marketplace database, the decision definition database, the advisor feedback database, the decision setup database, the alternative definition database, and the advisor suggested alternative database are hosted on a second server (col. 13:30-43: Reicher discloses the databases may be remotely located such that the crowdsourcing server may access such data structures via one or more networks.) and controlled by an enterprise. (col. 19:7-8: Reicher discloses the system may match cases to experts who are contracted with a patient’s insurance company.)

With respect to claims 6 and 14, the combination of Reicher and Yang discloses a system, 
wherein the system is selectively closed and accessible only members of an enterprise. (col. 12:35-49: Reicher disclose the case submitter device may or may not communicate with other systems…allows members to submit cases for review by selecting experts via the crowdsourcing server.)

With respect to claims 7 and 15, the combination of Reicher and Yang discloses a system, 
wherein the system is openly accessible to the user (abstract, cols. 2-3:58-22: Reicher discloses the expert opinion crowdsourcing system may enable a person seeking an opinion to efficiently access experts or “other persons” who may provide such opinions.)  and selectively closed to the advisor (col. 6:8-14: Reicher discloses a submitter may blacklist or indicate that they do not want a case to be matched with experts.)
With respect to claims 8 and 16, the combination of Reicher and Yang discloses 
wherein the system is openly accessible to the user (abstract, cols. 2-3:58-22: Reicher discloses the expert opinion crowdsourcing system may enable a person seeking an opinion to efficiently access experts or “other persons” who may provide such opinions.) and selectively closed to the advisor (col. 6:8-14: Reicher discloses a submitter may blacklist or indicate that they do not want a case to be matched with experts.), 
the system including a second enterprise (col. 16:15-16: Reicher discloses a third party such as an insurance company, law firm, or the like.), the second enterprise selective closure to the advisor. (col. 6:8-14: Reicher discloses a submitter may blacklist or indicate that they do not want a case to be matched with experts.)

With respect to claim 17, Reicher discloses 
a method (abstract, col. 5:25-27: discloses an example method of an expert opinion crowdsourcing system) to enable collaboration (abstract, col. 5:25-27: discloses enabling a person seeking an opinion to efficiently access experts who may provide such opinions) between a decision maker utilizing a first electronic device (col. 12:8-34: discloses the case submitter computing device may be used by a submitter to communicate a case and/or case information) and 
an at least one expert/advisor utilizing an at least one second electronic device (cols. 13-14:44-5: discloses the expert reader computing device 120 may be used by an expert for creating a report of his opinion), 
the method hosted on a server (cols. 12-13:51-29: discloses crowdsourcing server 100, a processor, a random-access memory and/or storage 182a) and including the steps of: 
collecting an input from the electronic device of the user on the server (col. 12-13:8-29: discloses providing submitter and case information including characteristics to the crowdsourcing server.), 
the input including: 
a definition of a criteria for the decision (Figs 1A, 2A, cols.5-6:25-26: discloses a submitter may provide criteria and/or characteristics related to a case submission.); 
a definition of a deadline (Figs 1A, 2A, cols.5-6:25-26: discloses characteristics/criteria that may be provided by the submitter with a case may indicate a desire and/or requirement that a report be completed within a particular period of time.); and 
a definition of an objective of the decision (Figs 1A, 2A, col. 3:41-56: discloses cols.5-6:25-26: discloses a request for an evaluation of a legal situation.); 
selecting the preferred advisor by the user on the first electronic device within an advisor marketplace on the server (col. 5:55-61: discloses the submitter may provide a selection of particular experts from a list of available experts.); 
receiving and consolidating an input on the server from the at least one second electronic device of the at least one expert/advisor (cols. 3-4:57:24, cols. 7-8:59-3, col. 10:11-30 discloses the experts that received the case may create reports in accordance with the case information and/or specification.); 
presenting on the server a consolidated qualitative and a quantitative summary of a response from the at least one expert/advisor for display on the first electronic device of the user (cols. 4-8:51-5, cols. 22-23:42-8: discloses the crowdsourcing server may generate a composite report 670 which may include results of the voting and/or the various reports generated by experts.); and 
receiving on the sever a rating the expert/advisor from the first electronic device of the user. (col. 8:4-20, col. 23:1-8: discloses the submitter may evaluate various reports and select a preferred report.  The submitter may provide feedback to the system based on the quality of reports. Such feedback may be used by the system to score and/or rate various experts from whom reports were received.)
Reicher does not explicitly using an algorithm on the server to provide an expected value in the form of a numerical value to establish a quantitative rating for display, wherein the algorithm defines an expected value utility calculation. 
However, Yang which is pertinent in art to the claimed invention is related to methods and apparatus for decision making. (¶ 0002)
using an algorithm on the server to provide an expected value in the form of a numerical value to establish a quantitative rating for display, wherein the algorithm defines an expected value utility calculation; (¶ 0137-0141: discloses there may be occasions where distributed descriptions are not directly comparable to show the difference between two assessments.  In such circumstances it is desirable to generate numerical values equivalent to the distributed assessment. The present invention introduces the concept of expected utility to define a value.  If all assessments are complete and precise then the expected utility is calculated and can be used for ranking alternatives. Three values are defined to characterize a distributed assessment, namely the minimum, maximum, and average utilities. The maximum, minimum, and average utilities are given by Umax, Umin, Uavg, which are the best possible, worst possible, and average performance indicators in terms of utility values respectively.);
Accordingly, the state of the art in the Yang reference suggests the concept of using expected utility values which serves as an algorithm for ranking alternatives was known in the prior art and there was a need for using expected utility values previously in the industry to numerically show the difference between assessments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reicher to include the ranking techniques of Yang to achieve the claimed invention. As disclosed by Yang, the motivation for the combination would have been to implement the numerical ranking techniques for better comparison of alternatives in view of express suggestions in Yang. (¶ 0137)

With respect to claim 18, the combination of Reicher and Yang discloses a method as in claim 17, 
wherein the first electronic device is a mobile phone. (col. 12:8-34: Reicher discloses a case submitter computing device. cols. 23-24: discloses a smartphone or cell phone.)

With respect to claim 19, the combination of Reicher and Yang discloses a method as in claim 18, 
wherein the at least one second electronic device is a mobile phone. (col. 13:44-49: Reicher discloses expert reader computing device. cols. 23-24: discloses a smartphone or cell phone.)

With respect to claim 20, the combination of Reicher and Yang discloses a method as in claim 17, 
wherein the input includes an alternate decision criterion. (col. 16:2-36: Reicher discloses the submitter may be a patient that may be submitting his/her information in order to get an opinion or reading such as a second, third or fourth among others.  The patient may be submitting an exam that has already been read for another opinion.)

Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “According to the Office, the system of the present disclosure amounts to no more than mere instructions to implement an abstract idea using computer components. The applicant has amended the claims to add the limitation of facilitating the display of an expected value of a given decision. Accordingly, the system and method utilize an algorithm hosted on a server to provide this expected value in a numerical display that can be utilized in decision making. Accordingly, this system and method helps to condense the process of decision making and the process of using an expert in an analysis of a given decision by providing an additional quantifiable identifier related to the veracity of a given decision. Claims 1, 9, and 17 as amended and the claims depending on them ensure that the claim amounts to something more than the abstract idea itself. These amended claims, as a whole, integrate the abstract idea (i.e.: decision making - a concept that can be performed in the human mind for observing, evaluating and giving opinion) into a practical application because it imposes the creation of a numerical value on practicing the abstract idea to form an expected value for a given decision. Accordingly, the system creates this numerical value that generally can be said to create a technological based solution. See BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Therefore, reconsideration and withdrawal of the rejections of claims 1-20 as an abstract idea ineligible of protection, is respectfully requested.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the remarks do not change the eligibility analysis. For example, the remarks regarding “facilitating the display of an expected value of a given decision” add insignificant extra solution activity to the judicial exception, (i.e., data output) as discussed in MPEP 2106.05 (g) which does not integrate a judicial exception into a practical application or provide significantly more. Next, the remaining underlined arguments rely upon the claimed invention creating a numerical value used for decision making.  However, MPEP 2106.05(a) discusses it is important to note the judicial exception alone cannot provide the improvement. After reviewing the remarks, applicant is relying upon the abstract idea here to provide a technical solution, however, the alleged improvement is in the abstract idea, and not to the functioning of a computer or any other technology.  The courts have previously held “gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48” is not sufficient to show an improvement to technology. For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant argues “Although Yang includes the disclosure of a numerical value for a given value based upon a specific matrix for a given decision, the method of Yang does not specifically determine the minimum expected utility value, wherein Applicant's preferred choice is the maximum of the minimum expected value utility values.”  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., minimum expected utility value, maximum of the minimum expected value utility values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Yang reference teaches in at least ¶ 0137-0141 there may be occasions where distributed descriptions are not directly comparable to show the difference between two assessments.  In such circumstances it is desirable to generate numerical values equivalent to the distributed assessment. The present invention introduces the concept of expected utility to define a value.  If all assessments are complete and precise then the expected utility is calculated and can be used for ranking alternatives. Three values are defined to characterize a distributed assessment, namely the minimum, maximum, and average utilities. The maximum, minimum, and average utilities are given by Umax, Umin, Uavg, which are the best possible, worst possible, and average performance indicators in terms of utility values respectively.)
	As best understood from the teachings and/or suggestions of the Yang reference the concept of using expected utility value(s) for ranking alternatives serves as the algorithm that provides an expected value in the form of a numerical value to establish a quantitative rating as claimed. Also, the Yang reference expressly lists algorithms for calculating maximum and minimum expected utility values. For these reasons, the rejections under 103 are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629